DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        JEROME ERIC BIVENS,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-1424

                           [October 24, 2019]

   Appeal or order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 13-010590CF10A.

   Jerome Eric Bivens, Florida City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., TAYLOR and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.